Citation Nr: 1543048	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-16 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  The Veteran died in January 2010.  The appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision of the Pension Management Center at the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On her April 2014 substantive appeal, the appellant requested the opportunity to testify at a video conference hearing before a member of the Board.  She was initially scheduled for such a hearing in August 2014; she asked to reschedule that hearing, stating that the notification was sent to the wrong address.  She was scheduled for a second hearing in April 2015; she again asked to reschedule her hearing, stating that she had been scheduled in Portland rather than Seattle, and that she would not be able to drive to that location.

Though the March 2015 notification letter stated that the hearing was scheduled in Seattle, the Board believes it prudent to remand the case in an attempt to schedule the appellant for her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing at the Seattle, Washington RO in accordance with her docket number.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

